Citation Nr: 1134401	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  03-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 10, 2001, for the award of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders, effective April 10, 2002.  

In November 2007, the Board remanded the claim to ensure full compliance with certain due process requirements.  

In an August 2008 decision, the Board granted the Veteran's claim for entitlement to an effective date prior to April 10, 2002, for the award of TDIU.  The decision, specifically, assigned an earlier effective date of April 10, 2001.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2011 Memorandum Decision, the Court vacated the Board's August 2008 decision.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities on April 10, 2002.  

2.  In a September 2001 rating decision, the RO granted service connection for a low back condition and assigned a 40 percent evaluation, effective October 1996.  The Veteran was subsequently granted a 60 percent evaluation for his service-connected low back condition, effective October 1996.

3.  In August 2002, less than one year from the notice to the Veteran of the September 2001 rating decision that awarded service connection for a low back disorder, the Veteran raised an issue of entitlement to a total rating for compensation based upon individual unemployability.

4.  The Board concedes that the Veteran's August 2002 notice of disagreement (NOD) as to his increased rating claim for his service-connected low back disorder constituted new and material evidence regarding the Veteran's unemployability during the pendency of the increased rating claim.

5.  Between October 1996 and April 9, 2001, the evidence does not establish that the Veteran was unable to obtain and sustain gainful employment due to service-connected disability or disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to April 10, 2001, for the award of a total rating for compensation based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.202, 20.302, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of TDIU in a September 2002 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of TDIU.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA medical records and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  VA has further assisted the Veteran and his attorney throughout the course of this appeal by providing them a statement of the case (SOC) and a supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law/Factual Background/Analysis

It is argued that the appellant is entitled to an effective date earlier than April 10, 2001, for assignment of a total disability evaluation based on individual unemployability due to service-connected disorders.  The appellant specifically argues that consideration for TDIU should encompass the period of time from October 9, 1996, to April 10, 2001, because VA received new and material evidence of the Veteran's unemployability during the pendency of the Veteran's appeal concerning his low back disorder increased rating claim.  See February 2011 Memorandum Decision, at page four.  

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello, at 199.  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(a).

As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

With the above laws and regulations in mind, the evidence shows that the appellant filed a claim of entitlement to TDIU on April 10, 2002.  See VA Form 21-8940.  As part of the form he claimed to have been unable to work since January 1988, due to his service-connected spinal disc disorder, migraine headaches, tinnitus, and scarring.  The Veteran also submitted a claim seeking an increased rating for his low back disorder on that same day.  At that time he had a combined 60 percent disability evaluation due to his service-connected disorders.  Those disorders were:  low back condition, rated as 40 percent disabling; headaches, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  He was also service connected at the noncompensable rate for laceration scars of the face and laceration scars of the left lower leg.  Hence, at the time of his claim the appellant did not meet the minimum schedular criteria to grant a total disability evaluation based on individual unemployability due to service-connected disorders.  The Board parenthetically notes that as part of the September 2002 RO rating decision which granted TDIU to the Veteran, effective April 10, 2002, the RO also granted service connection for intervertebral disc syndrome with right leg radiculopathy and intervertebral disc syndrome with left leg radiculopathy.  A 20 percent disability evaluation was assigned for each, effective from April 10, 2002.  As a result, the combined disability rating was increased to 80 percent, effective from April 10, 2002, thus meeting the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The Board observes that on October 9, 1996, the Veteran filed a claim of entitlement to service connection for a back disability.  At the time his only compensable service-connected disability was headaches, rated 10 percent disabling.  Neither the claim nor accompanying letters from physicians referred to the Veteran's employment status.  In March 1999, the Veteran's current attorney submitted arguments concerning the back claim.  The Veteran's employment status was not mentioned.

The Board notes at this juncture that, as above discussed, the Veteran appealed the Board's August 2008 decision, which granted an earlier effective date for his TDIU, to August 10, 2001.  As discussed in detail in the Court's February 2011 Memorandum Decision, the Court, on page four, pointed out that

This Court has made it clear that there is no requirement to file a separate claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451-52 (2009).  Furthermore, the issue is raised in the context of a claim for increased rating by evidence of unemployability in the record.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Norris v. West, 12 Vet. App. 413 (1999).  There is no need to formally assert a claim for TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Also discussed in the Memorandum Decision, the Veteran's attorney presented an argument suggesting that, under the provisions of 38 C.F.R. § 3.156(b), VA received new and material evidence concerning the Veteran's unemployability as part of his low back increased rating claim.  In part, it was argued that the Veteran submitted evidence of unemployability which was included, during the one-year appeal period following the September 2001 RO decision that assigned the initial rating for his service-connected back disability, as part of his August 2002 NOD relating to his increased rating claim.  See Memorandum Decision, at page five.  Essentially, the Veteran's attorney argued that under the correct application of 38 C.F.R. § 3.156(b) the Veteran was entitled to consideration for TDIU from October 9, 1996, to April 10, 2001, because VA received new and material evidence of his unemployability during the pendency of the appeal for an increased rating.  The Board concedes that the Veteran's August 2002 NOD as to his increased rating claim for his service-connected low back disorder constituted new and material evidence regarding the Veteran's unemployability.  As this finding is favorable to the Veteran, further discussion of this aspect of the current claim is not necessary.  As such, this decision will, in determining whether a date earlier than April 10, 2001, is for assignment for an effective date for the TDIU, consider the evidence of record from October 9, 1996, to April 9, 2001.  (As the Veteran is already in receipt of a total rating based on individual unemployability as of April 10, 2001, the Board will consider the period prior thereto.)

The Veteran was afforded a VA fee-basis examination on December 5, 2000.  Review of the examination report shows that he provided a history of injuring his low back during his military service.  The Veteran reported having "worked for 30 years in a lumber company," and added that he was currently "retired" and "unemployed."  The Veteran's last date of employment was noted to be "1-1-98," and that he "quit due to pain in his back."  The "98" appears to be a typographical error, since Social Security and VA records and other evidence indicates that the Veteran had not worked since January 1988.  While the examiner commented that the Veteran's back problems caused "severe" functional limitation, he did not opine as to the employability of the Veteran.  

On September 9, 2001, the RO granted service connection for the back disability, effective as of October 9, 1996, the date of the service connection claim.

The evidence of record, including SSA, private medical, and VA medical records, indicates that since January 1988, the Veteran had been disabled due to a variety of maladies, including the back, but also heart disease.  A non-service-connected pension was awarded by the RO in December 1988, based, not only on the back disability, but also, in pertinent part, on heart disease and chronic obstructive pulmonary disease (COPD).  The RO noted that the Veteran had last worked in January 1988 as a general laborer at a lumber company.  The RO added that a private physician's statement indicated that the Veteran had suffered a myocardial infarction and a low back disorder.  See May 1988 letter from Dr. G.C.M.  The RO also commented on VA examination findings from October 1988, which included diagnoses of chronic continuous cephalagia in the form of bitemporal pain for 30 years, status post myocardial infarction (with continuing occasional chest pains in the form of exertional angina, and complaints of chronic low back pain (sometimes radiating up the back).  Evaluations assigned to the non-service-connected disorders were:  chronic continuous cephalgia - 10 percent; facial laceration scars - 0 percent; and back strain - 0 percent.  Disabilities also considered in granting pension were chronic back pain - 40 percent; COPD - 30 percent; and post-myocardial infarction - 30 percent.

The Board has reviewed the record - to include the period from October 9, 1996, to April 9, 2001 -- to determine when the evidence first indicated that the Veteran was unemployable due to service-connected disability alone.  In addition to the December 5, 2000, fee-basis examination report findings, as discussed above, a November 1997 private medical record (Senior Health Center - North Pointe) shows that while the Veteran underwent a physical examination, a back-related disorder was not among the five listed diagnoses.  

Among records received from SSA in October 2002 is a May 1988 letter from a private physician, G.C.M., MD, showing that the Veteran suffered from multiple medical problems during his employment with the Dunlap Lumbar Company for a period spanning 31 years.  These included cardiac-related problems, as well as lung damage, hearing loss, and back problems.  The physician commented that the Veteran had a "50%" impairment to the body as a result of a myocardial infarction incurring in July 1984.  As a result of this injury it was noted that the Veteran was required to be maintained on medication, and had intermittent angina pectoris.  Another letter from G.C.M., MD, also dated in May 1988 shows that the Veteran hurt his back while working at the Dunlap Lumbar Company over the years, and that his back disorder accounted for "16%" impairment.  

A July 1988 letter from a physician to a private attorney shows that the Veteran was afforded an examination for his back.  The Veteran informed the physician that in January 1988 he was "laid off because of business decline."  He added that he had not seen any physicians because of his back.  The Veteran reported continuing symptoms following his incurring a low back sprain in 1983; the examiner commented that the Veteran had received maximum medical treatment.  

Of record also is an application for benefits submitted to SSA from the Veteran.  This form (SSA-3368-BK), which is not dated, shows that the Veteran claimed that his disabling conditions included his "heart attack," back injury, lung injury, hearing loss, and tinnitus.  As noted, service connection has not been awarded for either heart problems or for hearing loss.  A SSA Disability Determination and Transmittal form (SSA Form 831-C5), dated in December 1988, shows that the Veteran's disability began on January 28, 1988, and noted a "PRIMARY" diagnosis of ischemic heart disease and a "SECONDARY" diagnosis of status post lumbar strain.  

An August 2002 VA fee-basis examination report, while including a diagnosis of moderate degenerative disc disease at L4-5, made no mention of the Veteran's employability.  

As part of the August 2002 NOD concerning the Veteran's increased rating claim for his service-connected low back disorder, the Veteran's attorney argued that the evidence of record, including SSA records, supported a finding that the Veteran's back disability rendered him "unable to obtain and/or maintain substantial gainful employment independent of his heart condition."  See page 13 of NOD.  

A September 2002 VA Form 119 (Report of Contact) shows that the Veteran informed a VA employee that he had not worked since January 1, 1988, due to medical problems of his back, neck, pain in his legs, and headaches.  

The Board, in its August 2008 decision, giving the Veteran the benefit of the doubt, determined that it was factually ascertainable as of the date of the December 5, 2000, fee-basis examination that the Veteran could not work due exclusively to service-connected disabilities.  The Board based this finding on language used by the December 5, 2000, examiner where, while he did not specifically opine as to matters pertaining to employability, he commented that the back disorder essentially caused " a severe limitation of function."  As such, the Board, at that time, since this evidence was over a year prior to the date of the Veteran's claim, assigned an effective date of April 10, 2001, under 38 C.F.R. § 3.300(o) for the TDIU.  

Here, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to obtain and sustain gainful employment due to service-connected disabilities prior to April 10, 2001.  In reviewing all the SSA records, none of the records establishes that the back disability alone (the only service-connected disability mentioned in the SSA records) caused the Veteran to be unable to work.  One examiner determined that the back disability caused a 16 percent overall impairment.  This does not establish that the back caused the Veteran to be unable to work.  While the determination of the primary and secondary diagnoses is not binding on the Board, someone at the SSA did not find that the back disability was the primary reason the Veteran was unable to work.  This is evidence against the Veteran's claim that the back disability prevented the Veteran from obtaining and sustaining gainful employment.

The Veteran has told VA that he had to quit his job in January 1988 because of his back problems.  However, a July 1988 letter from a physician to a private attorney shows the Veteran informed the physician that in January 1988 he was "laid off because of business decline."  The Board accords the statement the Veteran made back in 1988 significantly more probative value than the statements he has made during the appeal.  In other words, the Board has every reason to believe that the Veteran was laid off in January 1988 and did not quit because of his "back disability."  The Veteran made that statement within six months of the time period in question.  The Veteran's allegations to VA that he quit because of his back are rejected as not credible.  These changed facts coming from the Veteran have damaged his credibility substantially.  Again, the Board finds that the statement the Veteran made in July 1988 about being laid off is a very credible statement.

The Board has reviewed the December 5, 2000, VA fee-basis examination report.  This was the examination report that the Veterans Law Judge who granted an earlier effective date of April 10, 2001, in the Board's August 2008 decision determined established that the Veteran was unable to work due to the back disability because the examiner found the Veteran's low back disability caused "severe" functional limitation.  The undersigned disagrees with the prior Veterans Law Judge's determination (the undersigned is not bound by the prior Veterans Law Judge finding of fact -- as the Court has vacated that decision).  At the time of the December 5, 2000, VA fee-basis examination, the Veteran's low back disability was evaluated as 60 percent disabling.  Such evaluation contemplates a pronounced lumbar spine disability, which fully contemplates the physician's conclusion that the Veteran's low back disability caused severe functional impairment.  Again, this examiner made no finding that the Veteran was unable to obtain and sustain gainful employment due to the back disability, and the Board will not read such finding into the examiner's conclusion.  Further, as the claim for TDIU was filed more than one year after the December 5, 2000 VA fee-basis examination, it was improper for the Board to have granted an effective date of April 10, 2001 (one year prior to the date of claim), for the grant of TDIU.  See VAOPGCPREC 12-98.  Nevertheless, the Court has apparently tacitly affirmed this effective date and the Board will not disturb this date at the present time.

For the above reasons, the Board concludes that the preponderance of the evidence is against a finding that the evidence between October 9, 1996, and April 9, 2001, established that the Veteran was unable to obtain and sustain gainful employment as a result of service-connected disabilities.  The Veteran's statements are the only evidence of unemployability (solely due to service-connected disabilities) prior to April 10, 2001.  As stated above, the Board has concluded that the Veteran's credibility has been damaged and accords no probative value to the Veteran's statements.  Therefore, entitlement to an effective date earlier than April 10, 2001, for the award of a total rating for compensation based upon individual unemployability is denied.


ORDER

An effective date prior to April 10, 2001, for the award of a total rating for compensation based upon individual unemployment is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


